PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/129,520
Filing Date: 27 Sep 2016
Appellant(s): MIYAMOTO et al.



__________________
Christopher J. Wheeler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2010-255066), as cited in the IDS dated 6/05/2017, wherein an English machine translation is used and cited herein.
Regarding claims 1-2, Nakamura et al. teaches a high-carbon hot-rolled steel, the steel sheet having a chemical composition, by mass%, 0.15-0.37% C, ≤1% Si, ≤2.5% Mn, ≤0.1% P, ≤0.03% S, ≤0.1%  sol. Al, 0.0005-0.0050% N, 0.0010-0.0050% B, 0.003-0.10% Sb, and a balance of Fe and incidental impurities, which satisfies or overlaps with the instantly claimed composition. (Abstract).  Nakamura et al. further teaches wherein its steel sheet has microstructure including ferrite and cementite and a total elongation of 37% or more, which overlaps with the instantly claimed range of 39% or more, or preferably 40% or more. (Abstract, [0009], [0029]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	Nakamura et al. does not explicitly teach that its steel sheet has a proportion of content of solid solution B to content of B is 70% or more, a microstructure including cementite, a density of cementite in ferrite grains is 0.08 pieces/µm2 or less, a hardness of 73 or less in terms of HRB,  an average grain diameter of all the cementite in the steel sheet is 0.60 µm or more and 1.00 µm or less, an average grain diameter of the cementite in the ferrite grains is 0.40 µm or more, and a difference between an average nitrogen concentration in a region from a surface to a depth of 150 µm in a thickness direction of the steel sheet and an average nitrogen concentration in a whole sheet is 30 mass ppm or less.

	Therefore, one of ordinary skill in the art would expect the steel sheet of Nakamura et al.  to have a proportion of content of solid solution B to content of B is 70% or more, a microstructure including cementite, a density of cementite in ferrite grains is 0.08 pieces/µm2 or less, a hardness of 73 or less in terms of HRB, an average grain diameter of all the cementite in the steel sheet is 0.60 µm or more and 1.00 µm or less, an average grain diameter of the cementite in the ferrite grains is 0.40 µm or more, and a difference between an average nitrogen concentration in a region from a surface to a depth of 150 µm in a thickness direction of the steel sheet and an average nitrogen concentration in a whole sheet is 30 mass ppm or less, as the steel sheet of Nakamura et al. is of a substantially identical composition and is produced by a substantially identical process. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
	Regarding claim 6, Nakamura et al. does not explicitly teach wherein the density of cementite in the ferrite grains is 0.06 pieces/µm2 or less.
However, Nakamura et al. teaches a high-carbon hot-rolled steel sheet with an overlapping composition, as discussed above, and which is made by a substantially identical process comprising hot 
	Therefore, one of ordinary skill in the art would expect the steel sheet of Nakamura et al.  to have wherein the density of cementite in the ferrite grains is 0.06 pieces/µm2 or less, as the steel sheet of Nakamura et al. is of a substantially identical composition and is produced by a substantially identical process. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
	Regarding claim 7, Nakamura et al. teaches wherein the microstructure of the steel further includes pearlite and pro-eutectoid ferrite. ([0033]-[0035]). However, Nakamura et al. does not explicitly teach that the pro-eutectoid ferrite is 5 vol.% or more.
However, Nakamura et al. teaches a high-carbon hot-rolled steel sheet with an overlapping composition, as discussed above, and which is made by a substantially identical process comprising hot rolling (which necessarily includes rough rolling) with a finishing rolling temperature of Ar3 transformation point or higher, cooling at an average cooling rate of 50°C/s or more to a cooling stop temperature of 450-600°C, which necessarily includes cooling to a temperature of 700°C, coiling at a temperature of 500-650°C, and annealing at a temperature of 640°C or higher and Ac1 transformation point or lower. ([0015], [0031], [0034], Table 3). Note that this process is substantially identical to the process described in paragraph [0016] of the instant specification. 
prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
	Regarding claims 12-15, note that the limitations recited in these claims are conditional statements (similar to if-then statements, e.g., if the C content is 0.20 mass% or more and less than 0.35 mass% and if the steel sheet is water cooled after holding at 870°C for 30s, then the hardness is 440 HV or more), which do not positively limit the steel sheets recited in claims 1-2 and 6-7. In other words, the contingent limitations recited in claims 12-15 do not positively require the steel sheets to have the hardness values as claimed. See MPEP 2111.04. Furthermore, as the steel sheet of Nakamura et al. reads on the steel sheets recited in claims 1-2 and 6-7, including an overlapping C content, as discussed above, one of ordinary skill in the art would expect the steel sheet of Nakamura et al. to have the instantly claimed hardness values when subjected to the same heating and/or cooling steps recited in claims 12-15.
(2) Response to Argument
Appellant argues that Nakamura does not disclose a substantially similar process and thus would not be expected to have the claimed density of cementite in ferrite grains (0.08 pieces/µm or less), average grain diameter of all the cementite in the steel sheet (0.60 µm or more and 1.00 µm or less), average grain diameter of the cementite in the ferrite grains (0.40 µm or more), and difference between an average nitrogen concentration in a region from a surface to a depth of 150 µm in a thickness 
In particular, Appellant argues that Nakamura does not disclose at least the disclosed finish rolling and cooling steps. Appellant further argues that the disclosed finish rolling at a temperature range of Ar3 to 870°C and cooling rate (25-150°C/s) are critical to achieving the claimed density of cementite, citing paragraph [0011] of the specification and Table 2, Sample Nos. 4, 5, and 9, which have compositions within the claimed ranges but were finish rolled or cooled according to a process that differs from the disclosed process.
In response, Examiner notes that Nakamura teaches a substantially similar process, as shown in the table below:
Method of Instant Specification [0016]
Method of Nakamura et al. ([0015], [0031], [0034], Table 3)
-Hot rolling including performing hot rough rolling and hot finish rolling with a finishing delivery temperature equal to or higher than the Ar3 transformation point  and 870°C or lower
-Hot rolling (which necessarily includes rough rolling) with a finishing rolling temperature of Ar3 transformation point or higher, which overlaps with ≥ Ar3 and ≤ 870°C ([0015], [0031])
-Cooling the hot-rolled steel sheet to a temperature of 700°C at an average cooling rate of 25-150°C/s
-Cooling at an average cooling rate of 50°C/s or more, which overlaps with 25-150°C/s, to a cooling stop temperature of 450-600°C, which necessarily includes cooling to a temperature of 700°C ([0015], Table 3)
-Coiling at 500-700°C
-Coiling at 500-650°C ([0034])
-Annealing at a temperature ≤ Ac1
-Annealing at a temperature of 640°C or higher and Ac1 transformation point or lower ([0015])


	In particular, Examiner notes that the process of Nakamura includes finish rolling with a finishing rolling temperature of Ar3 transformation point or higher ([0015], [0031]), which overlaps with the ≥ Ar3 and ≤ 870°C in the disclosed process. Furthermore, the process of Nakamura includes cooling at an average cooling rate of 50°C/s or more ([0015]), which overlaps with 25-150°C/s, to a cooling stop temperature of 450-600°C (see Table 3), which necessarily includes cooling to a temperature of 700°C. 


Appellant argues that Nakamura merely broadly discloses ≤2.5% Mn, and does not disclose any example steels that have the claimed Mn content. Appellant further cites paragraph [0022] of the specification, which states that the Mn content is set to 0.45% or less to prevent a decrease in cold workability, increase in elongation, and variation in hardness, and further argues that Nakamura neither contemplates the claimed Mn content nor the unexpected advantages resulting therefrom. Therefore, Appellant argues that it is unreasonable to assert that Nakamura discloses a substantially similar product.
In response, Examiner notes that Nakamura et al. teaches an Mn content of ≤2.5% (Abstract), which overlaps with the instantly claimed range of ≤0.45% Mn. In the case where the claimed ranges 
Regarding Appellant’s argument that Nakamura does not disclose any example steels that have the claimed Mn content, Examiner notes that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP §2123 (II).
Regarding Appellant’s argument that Nakamura does not contemplate the unexpected advantages from the claimed Mn content, Examiner notes that paragraph [0022] of the instant specification does not provide sufficient evidence of criticality of the claimed Mn range. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. For example, the instant specification does not provide any data for Mn content outside of the claimed range.
Further regarding Appellant’s argument that Nakamura does not contemplate the unexpected advantages from the claimed Mn content, Examiner notes that paragraph [0022] states that “Mn is a chemical element which increases hardenability, but, on the other hand, Mn is also a chemical element which increases strength through solid solution strengthening. In the case where the Mn content is more than 0.50%, there is a decrease in cold workability due to an excessive increase in the hardness of a steel sheet. In addition, since a band structure grows due to the segregation of Mn and a non-uniform microstructure is formed, there is a tendency for a variation in hardness and elongation to increase.” Nakamura teaches that similar effects are expected from the addition of Mn, stating that “Mn is an element improving the hardenability and raising the strength by solid solution strengthening. However, if the amount of Mn exceeds 2.5%, the material hardens and a band structure due to segregation is 
Appellant argues that the claimed density of cementite in ferrite grains, average grain diameters, and difference in nitrogen concentrations are not subject to inherency analysis, because these are structural features and the specification discloses specific means for controlling the structure of the steel sheet to influence properties such as hardness and elongation. Appellant argues that Nakamura does not disclose or even contemplate these structural features.
In response, Examiner notes that the claimed density of cementite in ferrite grains, average grain diameters, and difference in nitrogen concentrations are still properties that result from the chemical composition and processing steps of producing the steel sheet, and may thus be subject to inherency analysis. In response to Appellant's argument that Nakamura does not disclose or even contemplate these structural features, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Appellant further argues that the claimed density of cementite in ferrite grains, average grain diameters, and difference in average nitrogen concentrations produce unexpected results, citing paragraphs [0035]-[0037] in the instant specification, as well as the examples and comparative examples in Table 2. Appellant notes that the comparative examples, which were outside of the claimed ranges of density of cementite in ferrite grains, average grain diameters, and difference in average nitrogen concentrations resulted in inferior cold workability and hardenability. Appellant argues that Nakamura does not disclose or even contemplate these unexpected results.
In response, Examiner notes that the cited paragraphs and examples do not provide sufficient evidence of the criticality of the disclosed average grain diameters. Objective evidence of 
Appellant argues that dependent claims 12-15 do not contain conditional statements, but instead, “when” is used to define the structure that exists for specific C content ranges over the entire claimed range. Appellant further argues that the claimed hardness ranges would not have been reasonably expected from Nakamura for the same reasons argued regarding claim 1, as the features recited in claims 12-15 further define the product recited in claim 1. 
In response, Examiner notes that the limitations recited in claims 12-15 are conditional statements (similar to if-then statements, e.g., if the C content is 0.20 mass% or more and less than 0.35 mass% and if the steel sheet is water cooled after holding at 870°C for 30s, then the hardness is 440 HV or more), which do not positively limit the steel sheets recited in claims 1-2 and 6-7. In other words, the contingent limitations recited in claims 12-15 do not positively require the steel sheets to have the hardness values as claimed. See MPEP 2111.04. Furthermore, as the steel sheet of Nakamura et al. reads on the steel sheets recited in claims 1-2 and 6-7, including an overlapping C content, as discussed in the 35 U.S.C. 103 rejections above, one of ordinary skill in the art would expect the steel sheet of Nakamura et al. to have the instantly claimed hardness values when subjected to the same heating and/or cooling steps recited in claims 12-15.

Respectfully submitted,
/ANTHONY M LIANG/Examiner, Art Unit 1734                                                                                                                                                                                                        
Conferees:
/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734    

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.